DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed one June 24, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding rejections which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush
claims.  Therefore, the claims were rejected and claims to nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. The full scope of the elected claims was searched and examined.
Status of Claims
4.	Claims 9-11, 16, 19, 21, 24 and 25 encompass the elected species and are elected.  Claims 23 and 26 are withdrawn because they do not encompass the elected species.
Claim Objections
5.	Claims 16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “a crystal form, pharmaceutically acceptable salt, hydrate or solvent, stereoisomer, or prodrug.”  However, claim 16, from which this claim depends, does not recite any of the alternatives noted.  As such, claim 24 is broader than claim 16 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claim 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “a crystal form, hydrate or solvent, stereoisomer, or prodrug.”  However, claim 19, from which this claim depends, does not recite any of the alternatives noted.  As such, claim 25 is broader than claim 19 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 9, 10, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190225607 (abstract is caplus an 2018:60751).  The reference has an earliest date of July 6, 2016 which antedates the present claims having an effective filing date (national stage entry date) of June 25, 2018 and priority claim to foreign application dated June 26, 2017.  
	The reference teaches deuterated forms of venetoclax and pharmaceutical compositions comprising these deuterated forms and pharmaceutically acceptable carriers, for example.  The deuterated forms are far too numerous to list in this office action – see Table 1 page 5 of the reference for representative compounds that are within the scope of the present claims.  
For example, the compound 
    PNG
    media_image1.png
    355
    651
    media_image1.png
    Greyscale
 (compound 102, Table 1) corresponds to the present claims in the following manner:  R1-R10=D; R11-R40=H; X1=X2=Me.  The deuterium is at least 50.1% natural abundance.  Paragraph [0019].  Numerous other compounds are in the scope of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUN JAE . YOO
Primary Examiner
Art Unit 1626



/SUN JAE YOO/Primary Examiner, Art Unit 1626